Exhibit A AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13G The undersigned hereby agree as follows: (i)Each of them is individually eligible to use the Schedule 13G to which this Exhibit is attached, and such Schedule 13G is filed on behalf of each of them; and (ii)Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated February 14, 2013 TOWER THREE HOME LLC By: Tower Three Partners Fund I LP, its managing member By: Tower Three Partners Fund I GP LP, its general partner By: Tower Three Partners Fund I GP LLC, its general partner By: Forrest Tower Three CI, LLC, its managing member By: /s/ William D. Forrest Name: William D. Forrest Title: Managing Member TOWER THREE PARTNERS FUND I LP By: Tower Three Partners Fund I GP LP, its general partner By: Tower Three Partners Fund I GP LLC, its general partner By: Forrest Tower Three CI, LLC, its managing member By: /s/ William D. Forrest Name: William D. Forrest Title: Managing Member Page 18 of 19 TOWER THREE PARTNERS FUND I GP LP By: Tower Three Partners Fund I GP LLC, its general partner By: Forrest Tower Three CI, LLC, its managing member By: /s/ William D. Forrest Name: William D. Forrest Title: Managing Member TOWER THREE PARTNERS FUND I GP LLC By: Forrest Tower Three CI, LLC, its managing member By: /s/ William D. Forrest Name: William D. Forrest Title: Managing Member FORREST TOWER THREE CI, LLC By: /s/ William D. Forrest Name: William D. Forrest Title: Managing Member WILLIAM D. FORREST /s/ William D. Forrest Page 19 of 19
